UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4492



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ULYSEE BAKER, JR., a/k/a Ulysee Baker, a/k/a
Bake,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Jerome B. Friedman,
District Judge. (4:04-cr-00115-JBF-6)


Submitted: November 30, 2006                   Decided:   July 5, 2007


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William B. Cummings, WILLIAM B. CUMMINGS, P.C., Alexandria,
Virginia, for Appellant. Howard Jacob Zlotnick, Assistant United
States Attorney, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ulysee Baker, Jr. was convicted by a jury of one count of

conspiracy to obstruct, delay and affect commerce by robbery in

violation of 18 U.S.C. § 1951 (2000), one count of interstate

transportation of stolen property conspiracy in violation of 18

U.S.C. § 371 (2000), and one count of money laundering conspiracy

in violation of 18 U.S.C. § 1956(h) (2000).            The district court

sentenced Baker to 336 months in prison, three years of supervised

release upon his release from prison, and ordered Baker to pay

$6,271,791.14 in restitution.         Finding no error, we affirm.

           Counsel for Baker has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), alleging that he has found no

meritorious issues for appeal, but stating that Baker wishes to

challenge the sufficiency of the evidence brought against him at

trial, and the reasonableness of his sentence with respect to the

factors set forth at 18 U.S.C. § 3553(a) (2000) and in light of

United States v. Booker, 543 U.S. 220 (2005).         Baker was advised of

his right to file a pro se supplemental brief but has not done so.

The Government declined to file a responding brief.

           A review of the record reveals the Government produced

ample   evidence   from   which   a    reasonable   finder   of   fact   could

conclude Baker’s guilt of the crimes with which he was charged.

Additionally, we find Baker’s sentence is reasonable because a

sentence imposed “within the properly calculated Guidelines range


                                      - 2 -
. . . is presumptively reasonable,” and there is no evidence to

rebut the presumption in this case.       United States v. Green, 436

F.3d 449, 455-56 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006).

The   district    court   appropriately   treated   the   guidelines   as

advisory, considered the guidelines range, and weighed all of the

relevant factors under 18 U.S.C. § 3553(a).         Therefore, we find

Baker’s sentence as ordered by the district court is reasonable.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

review. We therefore affirm Baker’s conviction and sentence. This

court requires that counsel inform his client in writing of his

right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel may renew in this court his motion for leave to withdraw

from representation.       Counsel’s motion must state that a copy

thereof was served on the client.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                AFFIRMED




                                  - 3 -